                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MICHAEL WHITNEY,

              Plaintiff,

v.                                                                      CV No. 19-566 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

       ORDER GRANTING IN PART UNOPPOSED MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant’s Unopposed Motion for

Extension of Time (the “Motion”), (Doc. 25), filed March 2, 2020. In the Motion,

Defendant requests an extension of time to respond to Plaintiff’s Motion to Reverse

and/or Remand, (Doc. 24). The Court, having reviewed the Motion and noting it is

unopposed, finds the motion is well-taken and shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that Defendant shall have until March 24, 2020,

to file a response to Plaintiff’s Motion to Reverse and/or Remand, (Doc. 24), and

Plaintiff shall have until April 7, 2020, to file a reply in support of his Motion to Reverse

and/or Remand, (Doc. 24).

       IT IS SO ORDERED.


                             _________________________________
                             THE HONORABLE CARMEN E. GARZA
                             CHIEF UNITED STATES MAGISTRATE JUDGE
